DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art, De Bruijn (WO 2015/104187 A1) discloses a method of detecting a repeating coded light message embedded in light emitted by a light source (4 in fig. 1) (Page 2, lines 16-21 and page 6, 22-31), the method comprising:
from each respective one of a plurality of rolling-shutter cameras (24 in fig. 5), receiving a respective series of frames captured by the respective camera, wherein the frames of each series each capture a footprint of the light source, and each frame in the series captures only a portion of the message (Page 9, line 17 – page 10, line 12).  De Bruijn further teaches the concept of using the plurality of cameras in cooperation to reduce the decoding time by using the multiple cameras to receive the data (page 11, 
However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that each of the cameras has a different value of a property affecting a number of frames required to capture the whole message; determining which of the cameras has the value of said property requiring the fewest number of frames to capture the whole message; and based thereon, selecting to decode the message by combining portions of the message captured from the determined camera.

Regarding claims 12-15, independent claims 12-15 are also allowed for the same reasons of claim 1, as they require the limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






November 3, 2021